DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive.
Applicant argues that “Ginzberg et al. is deficient with respect to a plurality of content being received without passing through an external data network connected to a service server for providing a live streaming service; providing live streaming data to a terminal without the live streaming data passing through the external data network; and live streaming data being transmitted from the streamer terminal to the terminal through the edge data network without passing through the service server, as recited in the independent claims.”  Remarks 10.  The examiner respectfully disagrees.
Ginzberg discloses an embodiment in which content is delivered from streaming terminals to a single relay server, and is stored in relay memory 132.  See e.g. [0036].  These streams are then redistributed from the single relay server directly to requesting viewers.  See e.g. [0069].  In this embodiment, the video streams never pass through the communication server 120 or any external networks.  It is therefore respectfully submitted that Ginzberg discloses that content is received and cached at the relay memory, and distributed to viewers, “without passing through an external data network connected to a service server for providing the live streaming service” as required in claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, 11, and 18-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ginzberg, US 20180167699.

As to claim 1 Ginzberg discloses a method, performed by an edge data network, of providing a live streaming service to a terminal (see [0047] and Fig. 1), the method comprising: 
receiving a plurality of content related to the live streaming service from a streamer terminal connected to the edge data network, without the plurality of content passing through an external data network connected to a service server for providing the live streaming service ([0036], [0042] – content is received and cached at relay memory 132, thus does not pass through service server 110 or any external network connected thereto);
caching the plurality of content related to the streaming service in the edge data network ([0042] – video data is cached at a relay server in an edge data network); 
receiving, from the terminal connected to the edge data network, a message for requesting content list information corresponding to the terminal; determining the content list information corresponding to the terminal from the cached plurality of content, based on the message for requesting the content list information ([0054], [0064], [0068]-[0070] – a request for a list of events is received from the terminal, and nearby events (content corresponding to the terminal) are determined);
transmitting the determined content list information to the terminal ([0048], [0052]-[0054] – a list of streams is sent to the terminal); 
receiving, from the terminal, a playback request message for at least one content selected based on the content list information; and providing, to the terminal, live streaming data about the at least one content, based on the playback request message  that is cached in the edge data network, based on the playback request message ([0069]-[0071]), without the live streaming data passing through the external data network, wherein the live streaming data is transmitted from the streamer terminal to the terminal through the edge data network without passing through the service server ([0036], [0069] – content is streamed to the viewer terminal from relay server and does not pass through the service server or external network).

As to claim 8 Ginzberg discloses an operating method of a terminal for receiving a live streaming service from an edge data network, the operating method comprising: 
transmitting, to the edge data network, a message for requesting content list information corresponding to the terminal  ([0054], [0064], [0068]-[0070] – a request for a list of events is transmitted to the edge data network (Fig. 1));
receiving, from the edge data network, the content list information corresponding to the terminal determined from a plurality of content related to the live streaming service ([0048], [0052]-[0054] – nearby events (content corresponding to the terminal) are determined and a list of streams is received at the terminal), wherein the plurality of content is transmitted from a streamer terminal to the edge data network without passing through an external data network connected to a service server for providing the live streaming service and cached in the edge data network ([0042], [0048], [0069] – see also rejection of claim 1);
transmitting, to the edge data network, a playback request message for at least one content selected based on the content list information; and receiving live streaming data about the at least one content that is cached in the edge data network, from the edge data network44 ([0069]-[0071]), without the live streaming data passing through the external data network, wherein the terminal and the streamer terminal are connected to the edge data network, and the live streaming data is transmitted from the streamer terminal to the terminal through the edge data network without passing through the service server ([0036], [0069] – content is streamed to the viewer terminal from relay server and does not pass through the service server or external network).

As to claim 9 Ginzberg discloses that the message for requesting the content list information comprises information about at least one of a location of the terminal ([0032], [0040], [0070] – requests are for streams associated with the requesting user’s location).

As to claim 11 see rejection of claim 1.  Ginzberg further discloses an edge data network for providing a streaming service to a terminal, the edge data network comprising: a communicator; a memory storing a plurality of instructions; and a processor configured to execute the plurality of instructions to perform the method of claim 1 (see Fig. 1 and its description).

As to claim 18 see rejection of claims 8 and 11.
As to claim 19 see rejection of claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ginzberg in view of Foxhoven, US 20160036857.

As to claim 2 Ginzberg discloses storing location information of a streamer terminal that provides the plurality of content related to the streaming service ([0047], [0052] – the location of the streamer devices is stored by the server).
Ginzberg fails to disclose determining location in response to a domain name system (DNS) request of the streamer terminal to obtain address information of the service server.  However, Foxhoven discloses this at [0055].
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Ginzberg with the teachings of Foxhoven, the rationale being to provide a simple means for determining streamer device location.

As to claim 3 Ginzberg discloses that the message for requesting the content list information comprises information about at least one of a location of the terminal ([0032], [0040], [0070] – requests are for streams associated with the requesting user’s location).

As to claim 4 Ginzberg discloses that the determining of the content list information corresponding to the terminal from the cached plurality of content comprises determining the content list information corresponding to the terminal, based on information included in the message for requesting the content list information and the location information of the streamer terminal ([0048], [0052]-[0054], [0070] – the list of proximate streamers is based on information included in the request).  

As to claims 12-14 see rejection of claims 2-4, respectively.

Claims 5, 10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ginzberg and Foxhoven in view of Kasilya, US 20190089456.

As to claims 5 and 15 the system of Ginzberg and Foxhoven fails to disclose that the determining of the content list information corresponding to the terminal comprises:43 determining whether the streamer terminal is included in a visual field of the camera of the terminal, based on the location of the terminal, the direction of the camera of the terminal, the FOV of the camera of the terminal, and the location information of the streamer terminal; generating the content list information by displaying an icon related to the plurality of content provided by the streamer terminal, at a location of the streamer terminal on a two-dimensional (2D) plane onto which the visual field of the camera of the terminal is projected, based on a determination result.  
However, in an analogous art, Kasilya discloses determining a content list information corresponding to a terminal comprising:43 
determining whether a streamer terminal is included in a visual field of the camera of a terminal, based on the location of the terminal, the direction of the camera of the terminal, the FOV of the camera of the terminal, and the location information of the streamer terminal ([0031]-[0032], [0038]-[0041] – an AR interface shows streamer devices that are within the FOV of the camera of a user’s mobile terminal, as determined by the location information of streamer devices.  Determination of which devices are in the camera’s FOV inherently is based on the camera’s location, direction, and visual field); 
generating the content list information by displaying an icon related to the plurality of content provided by the streamer terminal, at a location of the streamer terminal on a two-dimensional (2D) plane onto which the visual field of the camera of the terminal is projected, based on a determination result (Fig. 1 and [0039]-[0040]).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Ginzberg with the teachings of Kasilya by showing the location and availability of streamers in an augmented reality interface.  The rationale for this modification would have been to provide the user with a more intuitive interface that enables rapid location of a desired viewpoint for selecting a source of streaming content.  While Kasilya relates mostly to selecting streaming sources of audio, the skilled artisan would have found the concept of its AR interface to be applicable to the system of Ginzberg, given that both references describe selecting a source of content to be delivered from a known device location.

As to claims 10 and 20 the system of Ginzberg and Kasilya, described above, discloses receiving location information of the streamer terminal (Ginzberg [0032]); and4SHIN displaying a content-related icon on a 2D image captured by the terminal using augmented reality, based on the location information of the streamer terminal (Kasilya [0031]-[0032], [0038]-[0041]; Fig. 1).

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ginzberg in view of Kim, US 20060168323.

As to claim 6 Ginzberg fails to disclose that the playback request message comprises information about a network state of the terminal or a requirement of the terminal, wherein the requirement of the terminal comprises information about at least one of a format, a codec, or a resolution of content playable by the terminal.
However, in an analogous art, Kim discloses a request message comprising a requirement of the terminal, wherein the requirement of the terminal comprises information about at least one of a format, a codec, or a resolution of content playable by the terminal ([0043]).
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to modify Ginzberg to include these teachings of Kim, the rationale being to ensure proper delivery of the content across various conditions and device types.

As to claim 7 Kim discloses that the providing of the live streaming data about the at least one content to the terminal comprises: performing transcoding on the at least one content, based on the information included in the playback request message; and transmitting the live streaming data about the at least one content on which the transcoding is performed to the terminal (Fig. 3 steps 306 and 316).  

As to claims 16 and 17 see rejection of claims 6 and 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HANCE whose telephone number is (571)270-5319. The examiner can normally be reached M-F 11:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571) 272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT J HANCE/           Primary Examiner, Art Unit 2423